DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (20150089309) in view of Nagendra et al. (20200034224).
Regarding claim 1:
Fu teaches:
A device, comprising: 
one or more processors [fig 1; par 23] configured to: 
compile a plurality of server logs from one or more servers [fig 5 – s502; par 35, 41 – logs obtained from multiples systems that are described as servers]; 
identify, based on the compiling, one or more server errors [par 32 – each of the data structures is associated with one or more errors];  
[fig 5 – s506/s508; par 58, 59, 78-94, 106 – the system uses tf-idf to map patterns to vectors and performs calculations and clustering of those vectors];  and
determine, based on the respective classification score a respective server error type for each server error [fig 5 – s508; par 91-94, 106 – the clusters/groups of vectors represent failure types]. 
Fu does not explicitly teach the processors to cause, based on the respective server error type, the one or more servers to perform an action concerning the respective server error type. Fu does, however, teach using the system to troubleshoot a failure and then having the failure solved, in the reference, by technical engineers.
Nagendra teaches one or more processors to: cause, based on the respective server error type, the one or more servers to perform an action concerning the respective server error type [par 32, 45]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the action performance of Nagendra with the troubleshooting of Fu.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Fu discloses a troubleshooting system and a clear desire to address and correct the determined failures. Nagendra discloses a system that meets that desire to correct issues remotely and, in some instances, automatically.

Regarding claim 3:

The device of claim 1, wherein the one or more processors are further configured to: obtain the plurality of server logs [Fu fig 5 – s502; par 35, 41 – logs obtained from multiples systems that are described as servers].

Regarding claim 4:
The combination teaches:
The device of claim 3, wherein the one or more processors are further configured to: send a request to obtain the plurality of server logs [Nagendra par 23]. 

Regarding claim 5:
The combination teaches:
The device of claim 1, wherein each server log, of the plurality of server logs, further includes at least one of: 
a history of requests received by at least one server of the one or more servers, 
an action taken by at least one server of the one or more servers [Fu Fig 4, par 52], or 
an error encountered by at least one server of the one or more servers [Fu par 34, 52]. 

Regarding claim 9:
See the teachings above with regard to claim 1.
The combination further teaches a non-transitory computer-readable storage medium storing instructions, the instructions comprising: a plurality of instructions that, when executed [Fu par 24, 25, 30, 31].

Regarding claim 10:
The combination teaches:
The non-transitory computer-readable storage medium of claim 9, wherein one or more instructions, of the plurality of instructions, that cause the one or more processors to determine the respective classification score, cause the one or more processors to: 
determine, using an artificial intelligence technique and based on processing of the historical record, the respective classification score [fig 5 – s506/s508; par 58, 59, 78-94, 106 – the system uses tf-idf to map patterns to vectors and performs calculations and clustering of those vectors]. 

Regarding claim 12:
The combination teaches:
The non-transitory computer-readable storage medium of claim 9, wherein one or more instructions, of the plurality of instructions, that cause the one or more processors to determine the respective server error type, cause the one or more processors to: 
process the respective classification scores to identify a group of server errors that have similar classification scores [Fu par 91-94, 106], 
determine a particular server error type based on the similar classification scores [Fu par 91-94, 106], and 
[Fu par 91-94, 106]. 

Regarding claim 13:
See the teachings with regard to claim 1 above.
The combination further teaches a method [Fu par 24].

Regarding claim 14:
The combination teaches:
The method of claim 13, wherein the action includes at least one of: 
a software rollback action; 
a software removal action; 
a software upgrade action; 
a software fix action; 
a hardware reset action; 
a hardware optimization action; 
a hardware recovery action; 
a hardware addition action; 
a diagnostic action; or 
a maintenance request action [Fu par 7, 13; Nagendra par 32, 45]. 

Regarding claim 16:

The method of claim 13, wherein causing the action comprises: causing another device to perform the action [Nagendra Fig 1; par 12, 18, 32, 45 – the recommendations, alert messages, summaries, etc. are sent to a user via an interface. That interface is indicated as separate from the log management server. In the situation where the action is simply to display, this is performed by another device.].

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Nagendra as applied to claims 1 and 9 above, and further in view of Xu et al. (20190095313).
Regarding claim 6:
See the teachings of the combination above.
The combination does not explicitly teach wherein the one or more processors are to: preprocess the one or more server errors to remove at least one of identifier information identifying a corresponding server, server error type information identifying the one or more server errors, or time information regarding the one or more server errors.
Xu teaches that one or more processors are to:
preprocess the one or more server errors to remove at least one of identifier information identifying a corresponding server, server error type information identifying the one or more server errors, or time information regarding the one or more server errors [par 24-25].

One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Xu teaches that such filtering reduces the degree of difference among heterogeneous logs to prepare for subsequent log clustering and pattern recognition [par 25].

Regarding claim 7:
The combination teaches:
The device of claim 6, wherein the one or more processors are to: generate metadata, for each of the one or more server errors, that includes the at least one of the identifier information, the server error type information, or the time information [Xu par 24-25]; 
cause each of the one or more server errors to be associated with a respective metadata [Xu par 24-25].

Regarding claim 8:
The combination teaches:
The device of claim 7, wherein the action includes displaying the respective server error type and the respective metadata of each of the one or more server errors [Nagendra par 10, 12, 31, 45 – sends recommendations and alert messages as well as generating a summary of issues and logs].

Regarding claim 11:
The combination teaches:
The non-transitory computer-readable storage medium of claim 9, wherein each server log, of the plurality of server logs, includes a plurality of log entries, and wherein the plurality of instructions, when executed by the one or more processors, further cause the one or more processors to: 
parse the one or more of server errors to identify at least one log entry, of the plurality of log entries and associated with a particular server error of the one or more errors, that include information that identifies at least one server error of the one or more server errors [Fu par 32].
The combination does not explicitly teach the one or more processors are to:
filter the at least one log entry to remove the information that identifies a server, of the plurality of servers, associated with the at least one server error or information that identifies a time associated with the at least one server error, 
generate metadata that includes the information that identifies the server associated with the at least one server error or the information that identifies the time associated with the at least one server error, and 
cause the particular server error to be associated with the metadata.
The combination does, however, teach pre-processing and filtering of log entries and further that logs come from heterogeneous systems.
Xu teaches that one or more processors are to:
 [par 24-25]; 
generate metadata that includes the information that identifies the server associated with the at least one server error or the information that identifies the time associated with the at least one server error [par 24-25]; and 
cause the particular server error to be associated with the metadata [par 24-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the pre-processing and filtering of Xu with the pre-processing and filtering of the combination.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Xu teaches that such filtering reduces the degree of difference among heterogeneous logs to prepare for subsequent log clustering and pattern recognition [par 25].

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Nagendra as applied to claim 13 above, and further in view of Andre et al. (9552263)
Regarding claim 15:
See the teachings of the combination above.
The combination does not explicitly teach wherein causing the action comprises: causing the action to occur at a later time. The combination does, however, teach determining to cause an action to occur.
[col. 8 lines 51-52, col. 9 lines 35-49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the delayed error recovery of Andre with the action performance of the combination.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Andre teaches that not every error recovery action must be performed immediately and not every error requires recovery and deferring recovery can help to handle other factors such as workload considerations to avoid affecting performance and service level of a system [col. 1 lines 19-21, col. 8 lines 57-60].

Regarding claim 17:
See the teachings of the combination above.
The combination does not explicitly teach determining that a threshold amount of server errors of the respective server error type occurred during a period of time provided to perform the action.
Andre teaches determining that a threshold amount of errors has occurred during a period of time provided to perform a recovery action [col. 8 lines 51-52, lines 57-64].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the delayed error recovery of Andre with the action performance of the combination.
[col. 1 lines 19-21, col. 8 lines 57-60].

Regarding claim 18:
The combination teaches:
The method of claim 17, further comprising: causing display of information concerning the one or more of server errors and at least one server error type associated with the one or more server errors [Nagendra par 10, 12, 31, 45 – sends recommendations and alert messages as well as generating a summary of issues and logs]. 

Regarding claim 19:
The method of claim 18, wherein causing display of information comprises: sending information concerning the respective server error type of each server error to a client device, wherein the information concerning the respective server error type of each server error causes the client device to display information concerning the respective server error type of each server error [Nagendra par 10, 12, 18, 31, 45 – sends recommendations and alert messages as well as generating a summary of issues and logs. Figure 1 indicates that the interface is a separate device from the log management server and is associated with a user to allow the user to view recommendations, alert messages, issues summaries and logs]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fu-Nagendra as applied to claim 18 above, and further in view of Sabato et al. (8452761).
Regarding claim 20:
The combination teachings are outlined above.
The combination does not explicitly teach wherein causing display of information comprises: 
determining, based on the respective server error type, a set of most frequent server error types and a period of time associated with the set of most frequent server error types;
 determining a group of server errors, of the one or more server errors, that are associated with the set of most frequent server error types; and
causing display of information concerning the group of server errors, the set of most frequent server error types, and the period of time.
The combination does, however, teach determining error types associated with data structures and displaying data structures and their error types, wherein each of the log entries in the combination are associated with errors.
Sabato teaches:
determining, based on the respective server error type, a set of most frequent server error types [col. 9 line 7-col. 10 line 29 – Sabato teaches to group together logs by message type, determine the frequency of message types, determine time periods associated with the message types and then display the logs in a ranked order along with information concerning the log and the time period]; 
and a period of time associated with the set of most frequent server error types [col. 9 line 7-col. 10 line 29];
 determining a group of server errors, of the one or more server errors, that are associated with the set of most frequent server error types [col. 9 line 7-col. 10 line 29]; and 
causing display of information concerning the group of server errors, the set of most frequent server error types, and the period of time. [col. 9 line 7-col. 10 line 29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ranked view of Sabato with the display teachings the combination, resulting in a ranked view display of determined failure types.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Sabato teaches that the a ranked view display can display the most important information first to assist in problem resolution [col. 6 line 66-col. 7 line 2]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3 and 6-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 11, 14 and 15 of U.S. Patent No. 10922163. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 8, 9, 11, 14, and 15 of the ‘163 patent contain all teachings of instant claims 1, 3 and 6-14 and thus anticipate the instant claims.
Claim 1 is representative:
Claim 1 
‘163 claim 1 corresponding limitation(s)
A device, comprising
A device, comprising:
one or more processors configured to:
One or more processors, communicatively coupled to the one or more memories, to:
compile a plurality of server logs from one or more servers;
Obtain a plurality of server logs from a plurality of servers, wherein each server log, of the plurality of server logs, includes a plurality of log entries; 
identify, based on the compiling, one or more server errors;
Identify a set of data structures, of the plurality of data structures, associated with one or more server errors
determine, based on processing of a historical record associated with the one or more server errors, a respective classification 


Determine, based on the respective classification score of each data structure of the set of data structures, a respective server error type of each data structure of the set of data structures; 
and cause, based on the respective server error type, the one or more servers to perform an action concerning the respective server error type.
Cause at least one server of the plurality of servers to perform an action concerning the at least one server error type.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10922163 in view of Nagendra. 
Claim 1 of the ‘163 patent contains all teachings of instant claim 4 except wherein the one or more processors are further configured to: send a request to obtain the plurality of server logs.
[par 23]. 
It would have been obvious to one of ordinary skill the in art prior to the effective filing date to combine the request of Nagendra with the obtainment of server logs of ‘163 claim 1 because the ‘163 patent claim explicitly recites obtaining server logs with no detail regarding a mechanism to accomplish the obtaining step, creating an implicit need for such a mechanism. Nagendra meets that need.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10922163 in view of Fu. 
Claim 1 of the ‘163 patent contains all teachings of instant claim 5 except wherein each server log, of the plurality of server logs, further includes at least one of: 
a history of requests received by at least one server of the one or more servers, 
an action taken by at least one server of the one or more servers or 
an error encountered by at least one server of the one or more servers.
Fu teaches wherein each server log, of the plurality of server logs, further includes at least one of: 
a history of requests received by at least one server of the one or more servers, 
an action taken by at least one server of the one or more servers [Fu Fig 4, par 52], or 
an error encountered by at least one server of the one or more servers [Fu par 34, 52]. 
It would have been obvious to one of ordinary skill the in art prior to the effective filing date to combine the server log content teachings of FU with the server logs of ‘163 claim 1 .

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10922163 in view of Andre. 
Claim 15 of the ‘163 patent contains all teachings of the instant claim 15 except wherein causing the action comprises: causing the action to occur at a later time. ‘163 claim 15 does, however, teach determining to cause an action to occur.
Andre teaches causing a recovery action to occur at a later time [col. 8 lines 51-52, col. 9 lines 35-49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the delayed error recovery of Andre with the action performance of the ‘163 claim because Andre teaches that not every error recovery action must be performed immediately and not every error requires recovery and deferring recovery can help to handle other factors such as workload considerations to avoid affecting performance and service level of a system [col. 1 lines 19-21, col. 8 lines 57-60].

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 19 and 20 of U.S. Patent No. 10922163 in view of Andre. 

Andre teaches determining that a threshold amount of errors has occurred during a period of time provided to perform a recovery action [col. 8 lines 51-52, lines 57-64].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the delayed error recovery of Andre with the action performance of the ‘163 patent because Andre teaches that not every error recovery action must be performed immediately and not every error requires recovery and deferring recovery by only recovering based on an error rate threshold can help to handle other factors such as workload considerations to avoid affecting performance and service level of a system [col. 1 lines 19-21, col. 8 lines 57-60].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al. (NPL) discloses extraction of log templates from log messages using similarity scoring focused on words appearing the template, generating patterns based on log feature vectors and using supervised learning to associated failures with log data preceding those failures.
Zhang et al. (NPL) discloses reduction of dimensionality of text-mining approaches such as TF-IDF by clustering logs with similar format and content and extracting patterns and considering the patterns as words similar to the function of TF-IDF. An RNN approach is used to predict failures based on developed patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/            Primary Examiner, Art Unit 2113